Opinion issued April 2, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-17-00942-CR
                            ———————————
                ANTHONY MCGEHEE-JACKSON, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Case No. 1522358


                          MEMORANDUM OPINION

      Appellant, Anthony McGehee-Jackson, pleaded guilty without an agreed

recommendation from the State to the offense of aggravated robbery. Following a

sentencing hearing, the trial court sentenced appellant to five years’ imprisonment.
This sentence is within the applicable range.1 The trial court certified that this was

not a plea-bargain case, and that appellant had the right of appeal. See TEX. R. APP.

P. 25.2(a)(2). Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with an Anders brief stating that the record presents no reversible error and that,

therefore, the appeal is without merit and is frivolous. See Anders v. California, 386
U.S. 738 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying this Court with references to the

record and legal authority. See id. at 744; see also High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the

record and that he is unable to advance any grounds of error that warrant reversal.

See Anders, 386 U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—

Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has certified that he mailed a copy of the motion to

withdraw and the Anders brief to appellant and informed appellant of his right to file

a response and to access the record. See In re Schulman, 252 S.W.3d 403, 408 (Tex.

Crim. App. 2008). Furthermore, counsel certified that he sent appellant the form




1
      See TEX. PENAL CODE §§ 29.03(b) (offense of aggravated robbery is first-
      degree felony); 12.32 (first-degree felony punishable by imprisonment from
      5 to 99 years or life).
                                          2
motion for pro se access to the records for his response. See Kelly v. State, 436
S.W.3d 313, 322 (Tex. Crim. App. 2014). Appellant did not file a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

28 (Tex. Crim. App. 2005) (reviewing court is not to address merits of each claim

raised in Anders brief or pro se response after determining there are no arguable

grounds for review); Mitchell, 193 S.W.3d at 155. An appellant may challenge a

holding that there are no arguable grounds for appeal by filing a petition for

discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178
S.W.3d at 827 n.6.

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.2 See TEX. R. APP. P. 43.2(a). Attorney Kevin P. Keating must



2
      Appointed counsel still has a duty to inform appellant of the result of this
      appeal and that he may, on his own, pursue discretionary review in the Texas
      Court of Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27
      (Tex. Crim. App. 2005).
                                         3
immediately send the required notice and file a copy of that notice with the Clerk of

this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending motions as

moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4